Citation Nr: 1001128	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-39 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 14, 1975 to 
February 19, 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2009 Order, the Court 
endorsed a joint motion for remand, vacated the July 2007 
Board decision that reopened and denied a claim of 
entitlement to service connection for a bilateral hearing 
loss disability, and remanded the matter for compliance with 
the instructions in the joint motion.  The Board remanded 
this case in March 2009.  It now returns for appellate 
review.

In July 2007, this matter came before the Board on appeal 
from a May 2005 rating decision of the RO in Nashville, 
Tennessee, which denied the Veteran's petition to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  The Board notes that the RO subsequently 
determined in a Statement of the Case (SOC) issued in 
November 2005 that new and material evidence demonstrating a 
current disability had been received sufficient to reopen the 
previously denied claim of service connection for bilateral 
hearing loss.  

In November 2006, a hearing was held before the undersigned 
Veterans Law Judge at the Nashville, Tennessee RO.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDING OF FACT

There is no competent medical evidence establishing that any 
current bilateral hearing loss is etiologically related to a 
disease, injury, or event in service.




CONCLUSION OF LAW

Service connection for a bilateral hearing loss disability is 
not warranted.  See 38 U.S.C.A. §§ 101(24), 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in October 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any treatment 
records that he had.  He was also told that it was ultimately 
his responsibility to support the claim with appropriate 
evidence.  

During the pendency of the appeal, the VCAA notice 
requirements were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was given proper notice in a 
May 2009 letter and he indicated in response that he had no 
other information or evidence to give VA to support his 
claim.  Subsequently, the Veteran's claim was readjudicated 
in an October 2009 supplemental statement of the case (SSOC).  
Thus, there was no deficiency in notice and a harmless error 
analysis is not necessary.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied. The Veteran's service treatment records are of 
record. The Veteran has been given sufficient notice of his 
responsibility to provide VA with any treatment records 
pertinent to his claimed disability. VA has requested records 
identified throughout the claims process, and the claims file 
includes the negative replies from facilities that indicated 
they did not have the Veteran's records. The Board notes 
specifically that the Veteran submitted a statement in 
October 2004 indicating he received treatment at the 
Cincinnati VA Medical Center (VAMC). Efforts were made to 
locate these records. However, in an April 2005 letter, the 
Cincinnati VAMC stated that it possessed no medical 
information for the Veteran. The Board finds that the claims 
folder contains adequate information to decide the claim. VA 
has fulfilled its duty to assist.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in August 2009 to 
assess the current nature of his bilateral hearing loss 
disability and to obtain an opinion as to whether hearing 
loss can be directly attributed to service.  The Board finds 
this examination report to be comprehensive and sufficient in 
addressing the matter of nexus.  In this regard, it is noted 
that the examiner reviewed the Veteran's claims file and 
medical records prior to the examination, and provided a 
summary of the relevant findings therein.  The opinion 
rendered by the examiner is supported by objective and 
clinical findings.  The Board, therefore, concludes that the 
2009 examination report is adequate upon which to base a 
decision in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Further examination or 
opinion is not needed on this claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the Veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he has a bilateral hearing loss 
disability as a result of active service.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hearing loss becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009). Here, the Veteran did not serve for a 
period of 90 days or more as required.  As such, 38 C.F.R. §§ 
3.307 and 3.309 are inapplicable.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For VA 
purposes, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board has reviewed the Veteran's service treatment 
records and finds that they do not reflect any evidence of 
hearing problems during his brief period of active duty.  The 
records are completely silent regarding any complaints, 
diagnosis or treatment of hearing loss or other ear problems.  
The earliest sign of hearing loss on record is a January 1981 
letter from the State of Tennessee Department of Education, 
six years after the Veteran was discharged from service. 

The medical evidence on file indicates that the Veteran 
currently has bilateral hearing loss.  Specifically, the 
January 1981 letter from the State of Tennessee Department of 
Education stated that the Veteran had been diagnosed with 
nerve deafness of a moderate degree in both ears.  A June 
1991 letter from the Belton Hearing Aid Service stated that 
the Veteran has severe bilateral hearing loss with fair word 
recognition ability.  Also of record are a March 1991 
audiogram from Miracle-Ear and a January 2000 audiogram from 
Columbia Ear, Nose and Throat,.  Although these audiograms 
show pure tone thresholds exhibited by the Veteran depicted 
by graph and not interpreted in decibels for each frequency 
depicted in the audiogram, it is noted that they are 
nevertheless indicative of progressive sensorineural hearing 
loss.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the 
Board may not interpret graphical representations of 
audiometric data).  

The Veteran was afforded a VA audiological examination in 
August 2009.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
90
80
70
70
LEFT
85
85
80
80
70

Speech audiometry revealed speech recognition ability of 22 
percent in the right ear and of 46 in the left ear.  An 
analysis of the foregoing audiometric results yields the 
finding that the Veteran meets the regulatory criteria for a 
bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  

The Board will now determine whether there is medical 
evidence of a nexus between the Veteran's current disability 
and active service.  See Hickson, supra.  At the August 2009 
VA audiological examination, the Veteran stated that his 
hearing loss began while in the military.  It was noted, 
however, that the Veteran had reported under sworn testimony 
in 1983 that his hearing loss had begun approximately three 
years prior to that date, or approximately 1980.  The 
audiologist observed that there was obviously a discrepancy 
with regard to the Veteran's reported onset of hearing loss, 
and found that the 1983 hearing testimony should take 
precedence.  His rationale was that the 1983 report was 
provided under sworn testimony and was closer in time to the 
onset of the Veteran's hearing loss.  In this regard, the 
audiologist explained that the onset of the hearing loss 
occurred at a time significantly later than his discharge 
from the military in 1975.  Further, based on the 1983 sworn 
testimony, the Veteran was occupied with significant 
occupational noise exposure during that time period, which 
involved operating a jackhammer.  For these reasons, the 
audiologist opined that it was less likely as not that the 
Veteran's current hearing loss was the result of his military 
duty.

The Board observes that the earliest documented evidence of 
hearing loss is in 1981, approximately six years after his 
period of service had ended.  This period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board has also considered the Veteran's self-
reported continuity of symptomatology of hearing trouble 
dating back to his service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, the Board must also 
consider the fact that the Veteran is recalling events that 
occurred decades ago, and that service treatment records are 
completely silent concerning any complaints of ear problems. 
 The credibility of the Veteran's reported history of hearing 
loss since service is questionable, especially given that it 
is inconsistent with his testimony at the September 1983 
hearing before the Rating Board.  In this regard, the VA 
audiologist considered the Veteran's reports along with the 
other evidence of record and concluded that that hearing loss 
was not caused by or a result of noise exposure in service.  
Therefore, while the Veteran's statements regarding 
continuity are within his competence to make, and are of some 
probative value, the Board ultimately places more probative 
weight on the opinion of the competent audiologist, as his 
findings appear consistent with and are supported by the 
evidence of record.

In this case, the most probative evidence regarding etiology 
is the August 2009 audiological examination report, which 
essentially rules out a relationship between the Veteran's 
bilateral hearing loss and active service.  Although the 
Veteran does have a current disability, as noted above, there 
is no competent medical evidence indicating that this 
disability was incurred in or aggravated in service.  Taking 
into account all of the relevant evidence of record, the 
Board finds that service connection for bilateral hearing 
loss is not warranted.  

While the Board is mindful of the Veteran's statements and 
November 2006 Travel Board hearing testimony regarding the 
etiology of his bilateral hearing loss, the Board finds that 
his assertions alone cannot be dispositive of the issue.  The 
Veteran can attest to factual matters of which he has first-
hand knowledge; for example, he is competent to report that 
was exposed to noise during basic training.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
the etiology of his disability are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran 
is competent to report what comes to his through his senses, 
he does not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469- 470 (1994).  Therefore, he cannot provide 
a competent opinion regarding the cause of his hearing loss.  
Although the Board is sympathetic to the Veteran's hearing 
difficulty, there is no competent evidence of record linking 
his current disability to his active duty service.

In light of the foregoing, the Board concludes that service 
connection for a bilateral hearing loss disability is not 
warranted.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


